                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Deanna C. Nelson,
                                                         Case No. 19-cv-3023 PJS/ECW
               Plaintiff,

 v.                                                            ORDER

 Unknown Assailant(s),

               Defendant.



       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated December 19, 2019, all

the files and records, and no objections having been filed to said Report and

Recommendation,

       IT IS HEREBY ORDERED that

       1.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28

              U.S.C. § 1915(e)(2)(B).

       2.     The application to proceed in forma pauperis of plaintiff Deanna C. Nelson

              (Dkt. 2) is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: 1/15/2020                                 s/Patrick J. Schiltz
                                                 PATRICK J. SCHILTZ
                                                 United States District Court Judge
